Citation Nr: 0923980	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  04-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic residuals of an 
injury to the right hand.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for chronic residuals of an injury to the right 
hand.  A hearing on this matter was held before a Decision 
Review Officer on February 17, 2004.  A copy of the hearing 
transcript has been associated with the file.

In February 2006, the Board issued a decision denying 
entitlement to service connection for chronic residuals of a 
right hand injury.  The Veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  A memorandum decision was received in May 
2008, and the Court entered Judgment the following month, 
vacating the Board's February 2006 decision and remanding 
those claims to the Board for readjudication consistent with 
the memorandum decision.  In December 2008, the Board denied 
the Veteran's claim for service connection for chronic 
residuals of a right hand injury.  

In January 2009, the Veteran submitted a Motion to Vacate the 
December 24, 2008 Board Decision, contending that neither he 
nor his representative received proper notice of the 
opportunity to submit additional evidence or argument prior 
to the Board's readjudication of his claim.  In January 2009, 
the Veteran's motion was granted and he was afforded a period 
of 90 days in which to provide additional evidence or 
argument.  See 38 C.F.R. § 20.904.   The decision below takes 
into consideration the additional argument submitted by the 
Veteran.


FINDINGS OF FACT

1.  The Veteran did not suffer an injury to his right hand 
during service.

2.  Residuals of a right hand injury are not related to the 
Veteran's active service.


CONCLUSION OF LAW

Chronic residuals of a right hand injury were not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur of December 24, 2008 Board decision

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).  In December 2008, the Board 
issued a decision denying the Veteran's claim for service 
connection for chronic residuals of an injury to the right 
hand.  In January 2009, the Board received the Veteran's 
Motion to Vacate the December 24, 2008, Board Decision, 
contending that neither he nor his counsel were given the 
opportunity to submit additional evidence or argument prior 
to the Board's readjudication of his claim.  In January 2009, 
the Board granted the Veteran's motion to vacate the December 
2008 decision in order to allow the Veteran a period of 90 
days to provide additional evidence or argument.  In May 
2009, the Board received additional argument in support of 
the Veteran's claim for service connection.  Accordingly, the 
December 2008 Board decision addressing the issue of service 
connection for chronic residuals of an injury to the right 
hand is vacated.


Service connection for chronic residuals of an injury to the 
right hand

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served on active duty from June 1969 to June 
1973; however, the National Personnel Records Center was able 
to provide only the Veteran's entrance examination, dental 
records, and clinical records dated after mid-1972.  There is 
no discharge examination.  The lack of service treatment 
records from the Veteran's first three years of service gives 
rise to an inference that they may have been lost.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has indicated that he has chronic residuals of a 
right hand injury, namely a painful, tender scar, which is 
the result of an in-service fall requiring sutures.  At his 
February 2004 hearing, the Decision Review Officer noted that 
the Veteran has a scar of approximately 3 inches on the 
"bottom part of the thumb up to the wrist," and that the scar 
"cuts across on the wrist."  The Veteran is competent to 
report that the scar is painful, and there is no evidence 
that suggests to the contrary.  Thus, the first element of a 
service connection claim is satisfied.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Veteran's service 
personnel records and available service treatment records 
have been reviewed.  The Veteran indicated in correspondence 
dated in May 2004 that the injury occurred at a base in 
Thailand between September 1, 1971, and October 30, 1971.  
According to his testimony, he received sutures at a hospital 
on base and was placed on limited duty for some time.  He 
further testified that he worked in the "dispatch office" 
while on limited duty.  

While there are no service treatment records available from 
September to October 1971, service personnel records 
(Performance Report) from July 30, 1971, to January 29, 1972, 
are available.  During that time, the Veteran's duties were 
noted as "fire protection specialist" and "driver/operator."  
The report noted that the Veteran's duties had been carried 
out "in a satisfactory manner" and that he produced a "high 
quality of work."  There was no indication that the Veteran 
had been placed on limited duty as he has contended, or that 
he had sustained a laceration to the hand at any point in the 
report which would have resulted in a change in his job 
duties.  There is also no indication that he ever worked in 
the dispatch office or at any duty other than 
"driver/operator."  Reports filed both before and after 
September and October 1971 also show no evidence that the 
Veteran was placed on a profile.

The first service treatment record available for the period 
after the claimed right hand injury is dated in May 1972, 
when the Veteran underwent an elective circumcision while 
stationed at Beall Air Force Base.  In a report of medical 
history at that time, the Veteran denied a past history of 
any injuries.  Although his overseas service in Thailand was 
noted, there is no reference to an injury that may have been 
sustained there.  Physical examination, including of the 
extremities, revealed no indication of residuals of a right 
hand injury.  On May 14, 1972, following his surgery, the 
Veteran complained of right hand pain at his IV site.  He was 
prescribed pain medication.  There was no indication of 
scarring on the right hand or mention of a previous injury to 
the right hand.

Post-service treatment records include records from a VA 
Medical Center in Los Angeles, California, dating from 1978 
to 1981.  A September 1980 medical record shows that the 
Veteran reported for "removal of sutures applied [to the] 
right thumb ... 2 weeks ago at St. Francis Hospital."  In 
October 1981, when receiving treatment for a gunshot wound to 
the left elbow, it was also noted that he scar on his right 
wrist.  This is the first record to note a scar on the right 
wrist.  There are no other medical records pertinent to 
treatment for scarring or other residuals of a right hand 
injury.

On review, the evidence weighs against a finding of an 
association between any residuals of a hand injury, including 
scars, and the Veteran's service.  There is no medical 
evidence of an injury to the hand in service.  While the 
Veteran has testified that he injured his right hand during 
service when he fell in the barracks, his statement is not 
found to be credible.  His service personnel records make no 
mention of him being placed on limited duty as he has 
testified.  Significantly, during treatment in May 1972 it 
was noted that the Veteran had service in Thailand, but he 
denied any previous injuries.  It strains credibility that he 
would not mention a prior injury to his hand that was 
significant enough to require sutures and that he be placed 
on light duty.  More importantly, the medical evidence shows 
that the Veteran suffered an injury to his right hand in 
1980, seven years after his separation from service.  The 
post-service medical records show a September 1980 injury to 
the right thumb requiring sutures.  These stitches were 
removed on September 19, 1980.  That record also makes no 
reference to a previous injury to that area.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) explained that the Board may not reject a Veteran's 
historical account as not credible merely because the account 
is not corroborated by medical evidence. I n other words, the 
Board may not impose a bright line rule that lack of 
corroboration by medical evidence automatically renders a 
veteran's lay statements incredible.  However, the Federal 
Circuit made it clear that: 

[T]he Board, as fact finder, is obligated 
to, and fully justified in, determining 
whether lay evidence is credible in and of 
itself, i.e., because of possible bias, 
conflicting statements, etc.  Nor do we hold 
that the Board cannot weigh the absence of 
contemporaneous medical evidence against the 
lay evidence of record.

Id. at 1337.

The Veteran is competent to testify that he injured his right 
hand during service.  However, his testimony is inconsistent 
with the evidence of record as a whole.  The available 
service treatment records dated in 1972 document no residuals 
of an injury to the right hand despite an examination of the 
extremities, and the Veteran denied any prior injuries at 
that time.  Service personnel records contain no evidence of 
limited duty in the dispatch office as the Veteran testified.  
Post-service treatment records show that the Veteran had 
sutures removed from the right thumb in September 1980, and 
it is not until November 1981 that the first notation of 
scars on the right hand appears in the medical evidence.  In 
sum, because the Veteran's testimony is at odds with the 
evidence of record, the Board finds that his testimony lacks 
credibility and is of no probative value.

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's chronic residuals of an injury to 
the right hand are causally related to active service.  Thus, 
the claim must be denied.  The benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56.

Duties to notify and assist

In correspondence dated April 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the Veteran was expected to provide.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, in February 2009, the Board granted the 
Veteran's Motion to Vacate Decision and afforded the Veteran 
a period of 90 days to submit any additional evidence or 
argument in support of his claim.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Available 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.

As noted above, the Veteran has testified that he received an 
in-service laceration to the right hand and there is 
objective evidence of scarring on the right thumb and wrist.  
Regardless, the Board finds that a medical examination or 
opinion is not warranted in this case.  There is no medical 
evidence of an injury to the right hand in service and, for 
the reasons discussed in detail above, the Veteran's 
statement that he suffered an in-service laceration to the 
right hand is not credible.  Therefore, the evidence does not 
establish that the Veteran suffered an event, injury, or 
disease in service.  See 38 C.F.R. § 3.159(c)(4)(B).   The 
Board is satisfied that the duties to notify and assist have 
been met.


ORDER

Entitlement to service connection for chronic residuals of an 
injury to the right hand is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


